 

Case 1:19-cv-00214-AJ Document 20-4 Filed 02/18/20 Page 1 of 26

 

Request for Family or Medical Leave

 

This form is used to request family or medical leave. I understand that an employee must notify the store
manager of the need to take leave:

e 30 days in advance, when the need for the leave is foreseeable (e.g., planned medical treatment)
¢ within 2-days after the need occurs, when the need is not foreseeable (e. g., emergency hospitalization)

Employee: Jennfey bs “VASSS est Date:__~3 \\s \\%

Address:_\\>)_ Preauds, \v\\ Qd | Store: <\o
. IAWSO

(\ ewitr Davnd} ead. AO OD20\5_ Employee Number: ees

 

/ \ ~
Phone Number: 003 \Sa% D¥te Sy Badge Number:_ (¢4\\\

 

I am requesting a leave for one of the following reasons:

XC Unable to work because of my serious health condition.

 

To care for my spouse, child or parent with a serious health condition.

To care for a newborn son or daughter,

 

To care for a child newly placed with me for adoption or foster care.

 

For a qualified military exigency. (Examples on back of form)

 

To care for an active military service member injured in the line of duty.
____ Other

If other, please describe:

 

Length of Leave: Date leave will start if approved: 1128 [Io Date of expected return:_! pL iy

Number of hours per week needed: i 5

Do you wish to use accrued sick days or vacation time during this leave? Yes No
If yes, please specify:
Sick days:
Vacation time:

[ understand that the Demoulas benefits department will notify me whether this request for leave has been
approved. If the leave is approved, the benefits department will send to me more details on my rights and
obligations during the leave.

Employee Signature: ~ 0 \yv rw Nd 2 Date:_ | \% Lit,

% k
Manager Signature: Os PUL: pate:3/, / o7 \ & Revised 3/15

 
 

Market Basket

Case 1:19-cv-00214-AJ Document 20-4 Filed 02/18/20 Page 2 of 2

008-03

PERSONNEL FILE INQUIRY

6 Page 1 of 1

03/22/16 09:34
NAME AND ADDRESS

CLIENT [001] ACTIVE EMP NUMBER [14150 TAPSCOTT, JENNIFER L

STORE 036 SOMERSWORTH BADGE NUMBER [ga776 173 BEAUTY HILL RD

DEPT 3 PRODUCE CTR BARNSTEADNH 03225

CLASS 47 WRAPPERS - FULL TIME soc SEC PHONE 603-749-1785
OLD/OTH EMP# 00000,031 14150 LIFE INS 015000 GARNISH DEDUCTIONS

PAYMENT TYPE PC LIFE/B 07/03/2013 AMOUNT BALANCE VENDOR PAYOR-ID %
AGE 43 BLUE CROSS 40.00 1 0.00 0.00 00
SEX F DENTAL 4.00 2 0.00 0.00 00
BIRTH DATE UNITED FUND 0.00 3 0.00 0.00 00
DATE OF REHIRE HOLIDAY 02 4 0.00 0.00 00
DATE OF HIRE 02/07/90 WEEKS EMP 905 5 0.00 0.00 00
POP PLAN YES SCHED HRS 40.00 9 0.00

PAY TYPE H HOURLY 10 0.00 0.00 00
PAY FREQUENCY 1 WEEKLY 11 0.00 0.00 00
EMPLOYEE TYPE H FULL TIME OVER SCHEDULED 14.25 04 HRS/WKS

HOURS WORKED YTD 464.00 SUNDAY O/T 39.0008

DATE FULLTIME 05/30/99 P/S/C Y  PROF/B A/N 04/10/2015

DATE ADJUSTED 10/26/15 DECLINE MED DEN HIRD SEC125

WKS LAST RAISE
DATE TERMINATED
TERM CODE

DATE OF EXP

22

ERROR:

http://hpnclass:9004/dsmpayroll/phase.do

BC/BS ID |983926207| HIRD SIGN DT
VACATION FARNED 160.00 SICK DATE ELIG 02/07/1990

VACATION PAID 40.00 SICK EARNED 44 PAID. 18.75
VACATION DUE 120.00 SICK | CARRIED Q AVAIL 25.25
DOC. TYPE DOC. NUMBER

3/22/2016

 
 

Market Basketyse 1:19-cv-00214-AJ Document 20-4 Filed 02/18/20 Page 3 of 26 Page 1 of 1

008-41 CLIENT ((001 WEEKLY HOURS — YEAR ([f6 03/22/16 09:40
EMP NO (f14150} NAME TAPSCOTT, JENNIFER L

WEEK END HOURS WEEK END HOURS WEEK END HOURS
01/02/16 31,50
01/09/16 3.50
01/16/16 31.50
01/23/16 45.25
01/30/16 42.25
02/06/16 41.00
02/13/16 38.75
02/20/16 32.25
02/27/16 37.25
03/05/16 32.00
03/12/16 45.75

TOTAL HOURS = 381.00

ERROR

http://hpnclass:9004/dsmpayroll/phase.do 3/22/2016

 

 
 

Market Basket,—6 1:19-cv-00214-AJ Document 20-4 Filed 02/18/20 Page 4 of 26 Page 1 of 1

008-41 CLIENT ((001] WEEKLY HOURS YEAR ((15] 03/22/16 09:40
EMP NO (14150) NAME TAPSCOTT, JENNIFER L SSN (

WEEK END HOURS WEEK END HOURS WEEK END HOURS
01/03/15 41.00 05/23/15 46.50 10/17/15 34,75
01/10/15 50.50 05/30/15 45.25 10/24/15 40,25
01/24/15 38.50 06/06/15 46.50 10/31/15 45.25
01/31/15 38.75 06/13/15 46.50 11/07/15 44.00
02/07/15 47.50 06/20/15 46.50 11/14/15 38.50
02/14/15 35.75 06/27/15 43.50 11/21/15 45.50
02/21/15 36.25 07/04/15 38.50 11/28/15 43.25
02/28/15 36.25 07/18/15 39.75 12/05/15 32.00
03/07/15 45.00 07/25/15 46.25 12/12/15 21.25
03/14/15 40.00 08/01/15 38.00 12/19/15 39.75
03/21/15 46.50 08/08/15 45.75 12/26/15 42.00
03/28/15 49.75 08/15/15 44.00

04/04/15 48.00 08/29/15 40.00

04/11/15 40.00 09/05/15 45.50

04/18/15 37.50 09/12/15 .00

04/25/15 46.50 09/19/15 39.50

05/02/15 40.00 09/26/15 45.50

05/09/15 33.50 10/03/15 47.00

05/16/15 46.50 10/10/15 34.75 TOTAL HOURS = 2003.50

ERROR

http://hpnclass:9004/dsmpayroll/phase.do 3/22/2016

 
Case 1:19-cv-00214-AJ Document 20-4 Filed 02/18/20 Page 5 of 26

  

e \ ; i ia ©)
UE NeeenoDontay

      

EXECUTIVE OFFICES
875 EAST STREET

TEWKSBURY, MASSACHUSETTS 01876-1495

978-851-8000
March 22, 2016

Jennifer Tapscott
173 Beauty Hill Road
Center Barnstead, NH 03225

Dear Jennifer,

In response to your request for a leave of absence for your own serious health condition, we are
providing you with the information pertaining to Demoulas Super Markets, Inc.’s Family and Medical
Leave Policy. Enclosed are several forms:

- Notice of Eligibility and Rights & Responsibilities
- Employee Rights and Responsibilities under the Family and Medical Leave Act
- Certification of Health Care Provider for Employee's Serious Health Condition

Part A of the Notice of Eligibility and Rights & Responsibilities states that you are eligible for FMLA. Part
B provides information about whether you are able or required to substitute paid leave for unpaid leave
and any responsibilities you may have while on leave. Please read this notice carefully.

Please have your healthcare provider complete the enclosed Certification. This form needs to be
completed and returned to my attention within 15 calendar days of this request. Failure to provide the
required documentation may result in delay or denial of your leave.

lf you have any questions, please contact me at the number provided.

Kind Regards,

 

Benefits Manager

Cc: Mr. Labatte
Store Director, #36

Enclosures

 
Case 1:19-cv-00214-AJ Document 20-4 Filed 02/18/20 Page 6 of 26

Responsibilities Wage and Hour Division

Notice of Eligibility and Rights & U.S. Department of Labor = WHS
(Family and Medical Leave Act) wail eaten

 

OMB Control Number: 1235-0003
Expires: 3/31/2018
In general, to be eligible an employee must have worked for an employer for at least 12 months, meet the hours of service requirement in the 12
months preceding the leave, and work at a site with at least 50 employees within 75 miles. While use of this form by employers is optional, a
fully completed Form WH-381 provides employees with the information required by 29 C.F.R. § 825.300(b). which must be provided within
five business days of the employee notifying the employer of the need for FMLA leave. Part B provides employees with information
regarding their rights and responsibilities for taking FMLA leave, as required by 29 C.F.R. § 825.300(b), (c).

 

[Part A~ NOTICE OF ELIGIBILITY]
TO: Jennifer Tapscott

Employee
FROM: Betsy Pelletier

 

 

Employer Representative
DATE: 3/22/2016

 

On 3/18/2016 , you informed us that you needed leave beginning on March 28, 2016 for:

The birth of a child, or placement of a child with you for adoption or foster care;

v Your own serious health condition;
Because you are needed to care for your spouse; child; parent due to his/her serious health condition.
Because of a qualifying exigency arising out of the fact that your spouse; son or daughter; parent is on covered

 

active duty or call to covered active duty status with the Armed Forces.

Because you are the spouse; son or daughter; parent; next of kin of a covered servicemember with a
serious injury or illness.

This Notice is to inform you that you:

v Are eligible for FMLA leave (See Part B below for Rights and Responsibilities)
Are not eligible for FMLA leave, because (only one reason need be checked, although you may not be eligible for other reasons):

You have not met the FMLA’s 12-month length of service requirement. As of the first date of requested leave, you will
have worked approximately ___ months towards this requirement.

You have not met the FMLA’s hours of service requirement.

You do not work and/or report to a site with 50 or more employees within 75-miles,

If you have any questions, contact Betsy Pelletier or view the
FMLA poster located in Break Room #36

[PART B-RIGHTS AND RESPONSIBILITIES FOR TAKING FMLA LEAVE]

As explained in Part A, you meet the eligibility requirements for taking FMLA leave and still have FMLA leave available in the applicable
12-month period. However, in order for us to determine whether your absence qualifies as FMLA leave, you must return the
following information to us by April 6, 2016 . (Ifa certification is requested, employers must allow at least 15
calendar days from receipt of this notice; additional time may be required in some circumstances.) If sufficient information is not provided in
a timely manner, your leave may be denied.

 

v Sufficient certification to support your request for FMLA leave. A certification form that sets forth the information necessary to support your
request_¥ is/____ is not enclosed.

Sufficient documentation to establish the required relationship between you and your family member.

Other information needed (such as documentation for military family leave):

 

 

 

No additional information requested
Page | CONTINUED ON NEXT PAGE Form WH-381 Revised February 2013

 

 
Case 1:19-cv-00214-AJ Document 20-4 Filed 02/18/20 Page 7 of 26

if your leave does qualify as FMLA leave you will have the following responsibilities while on FMLA leave (only checked blanks apply):

/ Contact Betsy Pelletier # 978-640-8352

to make arrangements to continue to make your share
of the premium payments on your health insurance to maintain health benefits while you are on leave. You have a minimum 30-day (or, indicate
longer period, if applicable) grace period in which to make premium payments. If payment is not made timely, your group health insurance may be
cancelled, provided we notify you in writing at least 15 days before the date that your health coverage will lapse, or, at our option, we may pay your
share of the premiums during FMLA leave, and recover these payments from you upon your return to work.

 

You will be required to use your available paid sick, vacation, and/or other leave during your FMLA absence. This
means that you will receive your paid leave and the leave will also be considered protected FMLA leave and counted against your FMLA leave
entitlement.

Due to your status within the company, you are considered a “key employee” as defined in the FMLA. As a “key employee,” restoration to
employment may be denied following FMLA leave on the grounds that such restoration will cause substantial and grievous economic injury to us.

We__have/ have not determined that restoring you to employment at the conclusion of FMLA leave will cause substantial and grievous
economic harm to us.

While on leave you will be required to furnish us with periodic reports of your status and intent to return to work every
(Indicate interval of periodic reports, as appropriate for the particular leave situation),

 

If the circumstances of your leave change, and you are able to return to work earlier than the date indicated on the this form, you will be required
to notify us at least two workdays prior to the date you intend to report for work.

If your leave does qualify as FMLA leave you will have the following rights while on FMLA leave:

* You have a right under the FMLA for up to 12 weeks of unpaid leave in a 12-month period calculated as:

the calendar year (January — December),

a fixed leave year based on

 

the 12-month period measured forward from the date of your first FMLA leave usage.

¥

a “rolling” 12-month period measured backward from the date of any FMLA leave usage.

 

* You have a right under the FMLA for up to 26 weeks of unpaid leave in a single 12-month period to care for a covered servicemember with a serious
injury or illness. This single 12-month period commenced on

 

* — Your health benefits must be maintained during any period of unpaid leave under the same conditions as if you continued to work,

« You must be reinstated to the same or an equivalent job with the same pay, benefits, and terms and conditions of employment on your return from *
FMLA-protected leave. (If your leave extends beyond the end of your FMLA entitlement, you do not have return rights under FMLA.)

* — Ifyou do not return to work following FMLA leave for a reason other than: 1) the continuation, recurrence, or onset of a serious health condition which
would entitle you to FMLA leave; 2) the continuation, recurrence, or onset of a covered servicemember’s serious injury or illness which would entitle
you to FMLA leave; or 3) other circumstances beyond your control, you may be required to reimburse us for our share of health insurance premiums
paid on your behalf during your FMLA leave,

* — Ifwe have not informed you above that you must use accrued paid leave while taking your unpaid FMLA leave entitlement, you have the right to have
—— Sick, ___vacation, and/or ___ other leave run concurrently with your unpaid leave entitlement, provided you meet any applicable requirements
of the leave policy. Applicable conditions related to the substitution of paid leave are referenced or set forth below. If you do not meet the requirements
for taking paid leave, you remain entitled to take unpaid FMLA leave,

For a copy of conditions applicable to sick/vacation/other leave usage please refer to available at:

Applicable conditions for use of paid leave:

 

 

 

 

 

Once we obtain the information from you as specified above, we will inform you, within 5 business days, whether your leave will be designated as
FMLA leave and count towards your FMLA leave entitlement. If you have any questions, please do not hesitate to contact:

Betsy Pelletier at 978-640-8352

 

 

PAPERWORK REDUCTION ACT NOTICE AND PUBLIC BURDEN STATEMENT
Tt is mandatory for employers to provide employees with notice of their eligibility for FMLA protection and their rights and responsibilities. 29 U.S.C. § 2617; 29
C.F.R. § 825.300(b), (c). It is mandatory for employers to retain a copy of this disclosure in their records for three years. 29 U.S.C. § 2616; 29 C.F.R. § 825.500.
Persons are not required to respond to this collection of information unless it displays a currently valid OMB control number. The Department of Labor estimates that it
will take an average of 10 minutes for respondents to complete this collection of information, including the time for reviewing instructions, searching existing data
sources, gathering and maintaining the data needed, and completing and reviewing the collection of information. If you have any comments regarding this burden
estimate or any other aspect of this collection information, including suggestions for reducing this burden, send them to the Administrator, Wage and Hour Division,
U.S. Department of Labor, Room S-3502, 200 Constitution Ave., NW, Washington, DC 20210. DO NOT SEND THE COMPLETED FORM TO THE WAGE
AND HOUR DIVISION.

Page 2 Form WH-38] Revised February 2013

 
 

 

Case 1:19-cv-00214-AJ Document 20-4 Filed 02/18/20 Page 8 of 26
EMPLOYEE RIGHTS AND RESPONSIBILITIES
UNDER THE FAMILY AND MEDICAL LEAVE ACT

 

Basic Leave Entitlement
FMLA requires covered employers to provide up to 12 weeks of unpaid,
job-protected leave to eligible employees for the following reasons:

* for incapacity due to pregnancy, prenatal medical care or child birth:

* to care for the employee's child after birth, or placement for adoption
or foster care:

* to care for the employee’s spouse, son, daughter or parent, who has
a serious health condition; or

+ for a serious health condition that makes the employee unable to
perform the employee's job.

Military Family Leave Entitlements

Eligible employees whose spouse, son, daughter or parent is on covered
active duty or call to covered active duty status may use their 12-week
leave entitlement to address certain qualifying exigencies. Qualifying
exigencies may include attending certain military events, arranging for
alternative childcare, addressing certain financial and legal arrangements.
attending certain counseling sessions, and attending post-deployment
reintegration briefings

FMLA also includes a special leave entitlement that permits eligible
employees to take up to 26 weeks of leave to care for a covered service-
member during a single 13-month period. A covered servicemember is:
(1) 4 current member of the Armed Forces, including a member of the
National Guard or Reserves, who is undergoing medical treatment,
recuperation or therapy. is otherwise in outpatient status, or is otherwise
on the temporary disability retired list, for a serious injury or illness*:
or (2) a veteran who was discharged or released under conditions other
than dishonorable at any time during the five-year period prior to the
first date the eligible employee takes FMLA leave to care for the covered
veteran, and who is undergoing medical treatment, recuperation, or
therapy for a serious injury or illness.*

*The FMLA definitions of “serious injury or illness” for
current servicemembers and veterans are distinct from
the FMLA definition of “serious health condition”.

Benefits and Protections

During FMLA leave, the employer must maintain the employee’s health
coverage under any “group health plan” on the same terms as if the
employee had continued to work. Upon return from FMLA leave, most
employees must be restored to their original or equivalent positions
with equivalent pay, benefits, and other employment terms.

Use of FMLA leave cannot result in the loss of any employment benefit
thal accrued prior to the start of an employee’s leave.

Eligibility Requirements

Employees are eligible if they have worked for a covered employer for at
least 12 months, have 1,250 hours of service in the previous 12 months*,
and ifat least 50 employees are employed by the employer within 75 miles.

*Special hours of service eligibility requirements apply to
airline flight crew employees.

Definition of Serious Health Condition

Aserious health condition is an illness, injury, impairment, or physical
or mental condition that involves either an overnight stay in a medical
care facility, or continuing treatment by a health care provider fora
condition that either prevents the employce from performing the functions
of the employee's job, or prevents the qualified family member from
participating in school or other daily activities.

Subject to certain conditions, the continuing treatment requirement may
be met by a period of incapacity of more than 3 consecutive calendar days
combined with at least two visits to a health care provider or one visit and

a regimen of continuing treatment, or incapacity due to pregnancy. or
incapacity due to a chronic condition, Other conditions may meet the
definition of continuing treatment.

Use of Leave

Anemployee does not need to use this leave entitlement in one block,
Leave can be taken intermittently of on a reduced leave schedule when
medically necessary. Employees must make reasonable efforts to schedule
leave for planned medical treatment so as not to unduly disrupt the
employer's operations. Leave due to qualifying exigencies may also be
taken on an intermittent basis.

Substitution of Paid Leave for Unpaid Leave

Employees may choose or employers may require use of accrued paid
leave while taking FMLA leave, In order to use paid leave for FMLA
leave, employees must comply with the employer's normal paid leave
policies.

Employee Responsibilities

Employees must provide 30 days advance notice of the need to take
FMLA leave when the need is foreseeable, When 30 day's notice is not
possible, the employee must provide notice as soon as practicable and
generally must comply with an employer's normal call-in procedures

Employees must provide sufficient information for the employer to determine
if the leave may qualify for FMLA protection and the anticipated timing
and duration of the leave. Sufficient information may include that the
employee is unable to perfor job functions, the family member is unable
to perform daily activities, the need for hospitalization or continuing
treatment by a health care provider, or circumstances supporting the need
for military family leave. Employees also must inform the employer if
the requested leave is for a reason for which FMLA leave was previously
taken or certified. Employees also may be required to provide a certification
and periodic recertification supporting the need for leave.

Employer Responsibilities

Covered employers must inform employees requesting leave whether
they are eligible under FMLA. If they are, the notice must specify any
additional information required as well as the employees’ rights and
responsibilities. If they are not eligible, the employer must provide a
reason for the ineligibility.

Covered employers must inform employees if leave will be designated
as FMLA-protected and the amount of leave counted against the employee's
leave entitlement. If the employer determines that the leave is not
FMLA-protected, the employer must notify the employee.

Unlawful Acts by Employers
FMLA makes it unlawful for any employer to:

+ interfere with, restrain, or deny the exercise of any right provided
under FMLA; and

* discharge or discriminate against any person for opposing any practice
made unlawful by FMLA or for involvement in any proceeding under
or relating to FMLA,

Enforcement
An employee may file a complaint with the U.S. Department of Labor
or may bring a private lawsuit against an employer.

FMLA does not affect any Federal or State law prohibiting discrimination,
or supersede any State or local law or collective bargaining agreement
which provides greater family or medical leave rights.

FMLA section 109 (29 U.S.C. § 2619) requires FMLA
covered employers to post the text of this notice, Regulation
29 C.F.R. § 825.300(a) may require additional disclosures.

 

For additional information:
1-866-4US-WAGE (1-866-487-9243) TTY: 1-877-889-5627
WWW.WAGEHOUR.DOL.GOV

(PS. Department uf Labor | Wawe and Hour Division

WHD Publication 1424+ Revised Febnaan Bul2
Case 1:19-cv-00214-AJ Document 20-4 Filed 02/18/20 Page 9 of 26

Employee’s Serious Health Condition Wage and Hour Division

Certification of Health Care Provider for U.S. Department of Labor “WHER
(Family and Medical Leave Act) 86d and ean Da

 

OMB Control Number: 1235-0003
Expires: 5/31/2018

SECTION I: For Completion by the EMPLOYER
INSTRUCTIONS to the EMPLOYER: The Family and Medical Leave Act (FMLA) provides that an employer
may require an employee seeking FMLA protections because of a need for leave due to a serious health condition to
submit a medical certification issued by the employee’s health care provider. Please complete Section I before giving
this form to your employee. Your response is voluntary, While you are not required to use this form, you may not ask
the employee to provide more information than allowed under the FMLA regulations, 29 C.F.R. §§ 825.306-825.308.
Employers must generally maintain records and documents relating to medical certifications, recertifications, or
medical histories of employees created for FMLA purposes as confidential medical records in separate files/records
from the usual personnel files and in accordance with 29 C.F.R. § 1630.14(c)(1), if the Americans with Disabilities
Act applies, and in accordance with 29 C.F.R. § 1635.9, if the Genetic Information Nondiscrimination Act applies,

Employer name and contact: Demoulas Super Markets, Inc, Betsy Pelletier, Benefits Manager 978-640-8352

 

Employee’s job title; Produce Wrapper Regular work schedule; 40 Hours

Employee’s essential job functions:

 

 

Check if job description is attached:

SECTION II: For Completion by the EMPLOYEE

INSTRUCTIONS to the EMPLOYEE: Please complete Section II before giving this form to your medical
provider. The FMLA permits an employer to require that you submit a timely, complete, and sufficient medical
certification to support a request for FMLA leave due to your own serious health condition. If requested by your
employer, your response is required to obtain or retain the benefit of FMLA protections. 29 U.S.C. §§ 2613,
2614(c)(3). Failure to provide a complete and sufficient medical certification may result in a denial of your FMLA
request. 29 C.F.R. § 825.313. Your employer must give you at least 15 calendar days to return this form. 29 C.F.R.
§ 825.305(b).

Your name:
First Middle Last

 

SECTION II: For Completion by the HEALTH CARE PROVIDER

INSTRUCTIONS to the HEALTH CARE PROVIDER: Your patient has requested leave under the FMLA.
Answer, fully and completely, all applicable parts. Several questions seek a response as to the frequency or
duration of a condition, treatment, etc. Your answer should be your best estimate based upon your medical
knowledge, experience, and examination of the patient. Be as specific as you can; terms such as “lifetime,”
“unknown,” or “indeterminate” may not be sufficient to determine FMLA coverage. Limit your responses to the
condition for which the employee is seeking leave. Do not provide information about genetic tests, as defined in 29
C.F.R. § 1635.3(f), genetic services, as defined in 29 C.F.R. § 1635.3(e), or the manifestation of disease or disorder
in the employee’s family members, 29 C.F.R. § 1635.3(b). Please be sure to sign the form on the last page.

Provider’s name and business address:

 

Type of practice / Medical specialty:

 

Telephone: (_ ) Fax:(__ )

Page | CONTINUED ON NEXT PAGE Form WH-380-E Revised May 2015
Case 1:19-cv-00214-AJ Document 20-4 Filed 02/18/20 Page 10 of 26

PART A: MEDICAL FACTS
1. Approximate date condition commenced:

 

Probable duration of condition:

 

Mark below as applicable:

Was the patient admitted for an overnight stay in a hospital, hospice, or residential medical care facility?
__No __ Yes. Ifso, dates of admission:

 

Date(s) you treated the patient for condition:

 

Will the patient need to have treatment visits at least twice per year due to the condition? ___No Yes.

Was medication, other than over-the-counter medication, prescribed? No Yes.

Was the patient referred to other health care provider(s) for evaluation or treatment (e.g., physical therapist)?
No Yes. Ifso, state the nature of such treatments and expected duration of treatment:

 

2. Is the medical condition pregnancy? __ No ___ Yes. Ifso, expected delivery date:

3. Use the information provided by the employer in Section | to answer this question. If the employer fails to
provide a list of the employee’s essential functions or a job description, answer these questions based upon
the employee’s own description of his/her job functions.

Is the employee unable to perform any of his/her job functions due to the condition: No Yes.

If so, identify the job functions the employee is unable to perform:

 

4. Describe other relevant medical facts, if any, related to the condition for which the employee seeks leave
(such medical facts may include symptoms, diagnosis, or any regimen of continuing treatment such as the use
of specialized equipment):

 

 

 

 

 

 

 

Page 2 CONTINUED ON NEXT PAGE Form WH-380-E Revised May 2015
Case 1:19-cv-00214-AJ Document 20-4 Filed 02/18/20 Page 11 of 26

PART B: AMOUNT OF LEAVE NEEDED

5. Will the employee be incapacitated for a single continuous period of time due to his/her medical condition,
including any time for treatment and recovery? = No ___Yes.

If so, estimate the beginning and ending dates for the period of incapacity:
ofan See

6. Will the employee need to attend follow-up treatment appointments or work part-time or on a reduced
schedule because of the employee’s medical condition? __No __ Yes,

If so, are the treatments or the reduce

d number of hours of work medically necessary?
__No __ Yes.

Estimate treatment schedule, if any, including the dates of any scheduled appointments and the time
required for each appointment, including any recovery period:

 

 

Estimate the part-time or reduced work schedule the employee needs, if any:

hour(s) per day; days per week from through

7. Will the condition cause episodic flare-

ups periodically preventing the employee from performing his/her job
functions? No Yes. :

Is it medically necessary for the employee to be absent from work durin

g the flare-ups?
—— No Yes. If so, explain:

 

 

 

 

Based upon the patient’s medical history and your knowledge of the medical condition, estimate the
frequency of flare-ups and the duration of related incapacity that the patient may have over the next 6
months (¢.g., 1 episode every 3 months lasting 1-2 days):

Frequency : times per week(s) month(s)
Duration: hours or__ day(s) per episode

ADDITIONAL INFORMATION: IDENTIFY QUESTION NUMBER WITH YOUR ADDITIONAL
ANSWER.

 

 

 

 

 

 

Page 3 CONTINUED ON NEXT PAGE Form WH-380-E Revised May 2015

 
Case 1:19-cv-00214-AJ Document 20-4 Filed 02/18/20 Page 12 of 26

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature of Health Care Provider Date

PAPERWORK REDUCTION ACT NOTICE AND PUBLIC BURDEN STATEMENT

If submitted, it is mandatory for employers to retain a copy of this disclosure in their records for three years. 29 U.S.C. § 2616; 29
C.F.R. § 825.500. Persons are not required to respond to this collection of information unless it displays a currently valid OMB
control number, The Department of Labor estimates that it will take an average of 20 minutes for respondents to complete this
collection of information, including the time for reviewing instructions, searching existing data sources, gathering and maintaining
the data needed, and completing and reviewing the collection of information. If you have any comments regarding this burden
estimate or any other aspect of this collection information, including suggestions for reducing this burden, send them to the
Administrator, Wage and Hour Division, U.S, Department of Labor, Room S-3502, 200 Constitution Ave., NW, Washington, DC
20210. DO NOT SEND COMPLETED FORM TO THE DEPARTMENT OF LABOR; RETURN TO THE PATIENT.

Page 4 Form WH-380-E Revised May 2015

 
 

SENDER: COMPLETE THIS SECTION

@ Complete items 1, 2, and 3. Also complete
item 4 if Restricted Delivery is desired,

 

Cr Addressee

 

 

@ Print your name and address on the reverse
so that we can return the card to you. B.R

@ Attach this card to the back of the mailplece,
or on the front if space permits.

 

1. Article Addressed to:

Jenoar Tapscott
14 & 4\| OG. =

 

 

 

 
  

| G. je
./ |g delivery address different from item 17
f YES, enter delivery address below:

Ie

es
No

 

 

 

Corso Ni eee
co 0925 > aired Na

Cl Registered

Priority Mail Express™
Return Receipt for Merchandise

 

 

 

 

 

Cl Insured Mail 1 Collect on Delivery
4. Restricted Delivery? (Extra Fee) 0 Yes
2. Article Number 70 Oo 5 | o 3 u74s oe
(Transfer from service label) ie 4? O00 O30
PS Form 3811, July 2013 Domestic Return Receipt

U.S. Postal Service.,,
CERTIFIED 7 | ie RECEIPT

 
  
   
     

   

  
  

  

 
 

 

 

 

 

    

   

  

 

Ln ji H A
ll (Domestic Mail Only; No Insurance Coverage Provided)
a neg ee au Suir website at WWW.USDS.comas
| ho

oO Gd §
m
Oo Postage | $
mM

Certified Fae
Cy
oO Return Receipt Fee Poewienk
(Endorsement Required) Here
I Restricted Delivery Fee
= (Endorsement Required)
fm
ar Total Postage & Fees | $
Oo
mu —T
mu Murti TO Scott
Oo 4 |
Te [OrPO Box No, 12 Bedudu thi dd

0D De

 

See Reverse for instructions

  

 

  
. 208
ee LOU INS BOER BEMAMISRYY o2/18/20 Bet athapseu

Certification of Health Care Provider for U.S. Department of Labor
Employee’s Serious Health Condition Wage and Hour Division
(Family and Medical Leave Act) U8. ime a Hee Sion

 

 

OMB Contro! Number: 1235-0003
Expires: $/3 1/2018

   
 

   

 

ion bythe EME
OYE. y and Medica) Leave Act (FMLA) provides that an employer
because of a need for leave due to a serious health condition to
ification issued by the Employee's health care provider, Please complete Section J before giving
this form to your employee. Your response is voluntary. While you are not required to use this form, you may not ask
the employee to provide more information than allowed under the FMLA regulations, 29 C.F.R. §§ 825.306-825.308,
Employers must generally maintain records and documents relating to medical certifications, recertifications, or
medical histories of employees created for FMLA purposes as confidential medical records in separate files/records
from the usual personnel files and in accordance with 29 C.F.R. $ 1630,14(¢)(1), if the Ameticans with Disabilities

Act applies, and in accordance with 29 C.F.R. § 1635.9, if the Genetic Information Nondiscrimination Act applies.

Employer name and contact: Demoulas Super Markets, Inc, Betsy Pelletier, Benefits Manager 978-640-8352

 

Emplo ec’s job title: Produce Wrapper Regular work schedule: 40 Hours
y'

_ Employee’s essential job functions:

 

 

 

 

 

Check if job description is attached:

SHSHONIKOUKeRRDIREN REN

ws

INSTRUCTIONS to the EMPLOYEE: Please complete Section I] before giving this form to your medical

   

Provider. The FMLA permits an employer to require that you submit a timely, complete, and sufficient medical
certification to support a request for FMLA leave due to your own serious health condition, If requested by your
employer, your response is required to obtain or retain the benefit of FMLA protections, 29 U.S.C. §§ 2613,
2614(c)(3), Failure to provide a complete and sufficient medical certification may result in a denial of your FMLA

request. 29 C.F.R. § 825.313. Your employer must give you at least 15 calendar days to retum this form. 29 CER.
§ 825,305(b), *

Your name; dz WG Lee “Taoscs ct
First Middle Last’

SECTION TERR on pieoMBN TRATES LTR: CARE PROVIDER

INSTRUCTIONS to the HEALTH CARE PROVIDER: You tient has requested leave under the FMLA.
Answer, fully and completely, all applicable parts. Several questions seek a response as to the frequency or
duration of a condition, reatm ent, etc. Your answer should be your best estimate based upon your medical
knowledge, experience, and examination of the patient. Be as specific as you can: terms such as lifetime,"
“unknown,” or “indeterminate” may not be sufficient to determine FMLA coverage. Limit your responses to the
condition for which the employee is seeking leave. Do not provide information about genetic tests, as defined in 29
CFR. § 1635.3(f), genetic services, as defined in 29 C.F.R. § 1635,3(e), or the manifestation of disease or disorder
in the employee’s family members, 29 C.E.R, § 1635.3(b), Please be sure to sign the form on the last page,

Provider's name and business address: JO Heer, Seq il Mm: i :
Type of practice / Medical specialty: 10) Cuttrsl Ay, » VLA. MH O38 620
Telephone: (f he 1] Yo- QYQy . Fax WQS ) 740 “40 50

Page | CONTINUED ON NEXT PAGE Form WH-380-E Revised May 2015

  

    

 

 
VEE NO AS TIE WORRY HORA BEY Pa 02/18/20 Page 1YPyEr 1-208

 

!

— £
relat nthe eh eee aes lhe WMA We aire
Approximate date condition commenced: preset jo UZarA

Probable duration of condition: Uta Dury Ad. Stent wo

Mark below as applicable:

pa patient admitted for an overnight stay in a hospital, hospice, or residential medical care facility?
No __ Yes. Ifso, dates of admission: :

 

 

Date(s) you treated the patient for condition:

afae , sire

Will the Patient need to have treatment visits at least twice per year due to the condition? No __ Yes.
Was medication, other than over-the-counter medication, prescribed? __No Nes.

Was the patient referred to other health care provider(s) for evaluation or treatment (e.g, physical therapist)?
No Yes. If so, state the nature of such treatments and expected duration of treatment:

 

2. Is the medical condition pregnancy? ahi. ___Yes. Ifso, expected delivery date:

33

Use the information provided by the employer in Section | to answer this question. If the employer fails to
provide a list of the employee’s essential functions or a job description, answer these questions based upon
the employee’s own description of his/her job functions.

Is the employee unable to perform any of his/her job functions due to the condition: No V7 Yes.

If so, identify the job functions the employee is unable to perform:

yolk foe supicak CbtypUru,

. Describe other relevant medical facts, if any, related to the condition for which the devtayld seeks leave

(such medical facts may include symptoms, diagnosis, or any regimen of continuing treatment such as the use
of specialized equipment):

pe (wre. Dadar

 

 

 

 

 

 

 

 

 

Page 2 CONTINUED ON NEXT PAGE Form WH-380-E Revised May 2015
vorae- 10 (8818 TIN PRYST YOR” BBBITB nc BEAM ERY oarneioo Kage x EPBpRIND t8

   

BARTER VAMOUNE ORMEAVENERDED
5. Will the employee be incapacitated for a single continuous period of time due to his/her medical condition,
including any time for treatment and recovery? _ No Yes.

If so, estimate the beginning and ending dates for the period of incapacity: 2 30/ le =. 6 / h 3 L @

6. Will the employee need to attend follow-up treatment appointarents or work part-time or on a reduced
schedule because of the employee’s medical condition? No __ Yes.

If'so, axe the treatments or the reduced number of hours of work medically necessary?
au Yes.

Estimate treatment schedule, if any, including the dates of any scheduled appointments and the time
required for exch appointment, including any recovery period:

 

Estimate the part-timeor reduced work schedule the employee needs, if any:
hour(s) per day; days per week from through

7. Will the condition cause episodic flate-ups periodically preventing the employee from performing his/her job
functions? No Yes.

Is it medically necessary for the employee to be absent from work during the flare-ups?
—_— No __ Yes. If so, explain:

 

 

\

Based upon the patient's medical history and your knowledge of the medical condition, estimate the
frequency of flare-ups and the duration of related incapacity that the patient may have over the next 6
months (¢.8., 1 episode every 3 months lasting 1-2 days):

Frequency : times per week(s) month(s)

 

 

 

 

 

 

 

 

 

 

Page 3 CONTINUED ON NEXT PAGE Form WH-380-E Revised May 20/4
US-2Y-"'Ib J4:1¥
ase

TAREE ess5 Honen’s feaktonr R9S/408RER) 02/18/20 Pages 1 PQN0EA0005 F-258

 

 

 

 

 

 

 

a
4) xo. _. 2s t .

 

 

 

 

Signature of Heabttr¢4 Apacer Date Ye oe —

PAPERWORK REDUCTION ACT NOTICE AND PUBLIC BURDEN STATEMENT

If submitted, it is mandatory for employers to retain a copy of this disclosure in their records for three years. 29 U.S.C. § 2616; 29
C.F.R. § 825.500. Persons are not required to respond to this collection of information unless it displays a currently valid OMB
control number. The Department of Labor estimates that it will take an average of 20 minutes for respondents to complete this
collection of information, incJuding the time for reviewing instructions, searching existing data sources, gathering and maintaining
the data needed, and completing and reviewing the collection of information, If you have any comments regarding this burden
estimate or any other aspect of this collection information, including suggestions for reducing this burden, send them to the
Administrator, Wage and Hour Division, U.S. Department of Labor, Room $-3502, 200 Constitution Ave., NW, Washingtoo, DC
20210. DO NOT SEND COMPLETED FORM TO THE DEPA RTMENT OF LABOR; RETURN TO THE PATIENT.

Page 4

Form WH-380sE Revised May 2015

 
meee Gee TAPE cvBeuse Hongr’ Sdealitint SESZ406RR 02/18/20 Bathd 180004005 F-258

DOVER WOMEN’S HEALTH, P.A.
700 CENTRAL AVE.
DOVER, NH 03820
Telephone: 603-742-2424 FAX: 603-740-4650

FAX COVER SHEET

 

ve. fil Reblicteen> From __ Delp F_
Company: Mt phat elect # pages including cover: _. 5
Telephone 41f- G40- $352-pue__3/24U/6

Fax:__ 7 6-4 0- $374 Time:__ 18 op

RE: | . 4

 

The documents accompanying this fax contain Confidential Medical Information, which may be legally privileged and
exempt from disclosure under applicable law. The information is intended only fo:

r the use of the recipient named
above, If you are not the intended recipient, you are hereby notified that any disclosure, copying, distribution or the

taking of any action with the respect to the contents’ of this faxed information except if directly delivered to the

intended recipient named below is strictly prohibited. If you have received this fax in error, please notify us
immediately by telephone and destroy the faxed document.

 
 

Case 1:19-cv-00214-AJ Document 20-4 Filed 02/18/20 Page 19 of 26

   

  
  

Rococo

 
   

 

 

EXECUTIVE OFFICES
875 EAST STREET
TEWKSBURY, MASSACHUSETTS 01876-1495

978-851-8000

March 29, 2016

Jennifer Tapscott

173 Beauty Hill Road

Center Barnstead, NH 03225

Dear Jennifer:

Enclosed is the Designation Notice related to your request for Family and Medical Leave. It identifies
the status of your request. It also provides information about other matters related to your leave, such
as your leave schedule and any required Return to Work Certification. Please read the Notice carefully,

If you have questions about this, please contact me at 978-640-8352.

Kind Regards,

 

Benefits Manager

Cc: Mr. Labatte
Store Director, #36

Enclosures

 
Case 1:19-cv-00214-AJ Document 20-4 Filed 02/18/20 Page 20 of 26

Designation Notice U.S. Department of Labor —WHR
(Family and Medical Leave Act) Wage and Hour Division oa] &

US. Wage and Hour Davide.

OMB Control Number: 1235-0003

Expires: 5/31/2018
Leave covered under the Family and Medical Leave Act (FMLA) must be designated as FMLA-protected and the employer must inform the employee of the
amount of leave that will be counted against the employee's FMLA leave entitlement. In order to determine whether leave is covered under the FMLA, the
employer may request that the leave be supported by a certification. If the certification is incomplete or insufficient, the employer must state in writing what
additional information is necessary to make the certification complete and sufficient. While use of this form by employers is optional, a fully completed Form
WH.-382 provides an easy method of providing employees with the written information required by 29 C.F.R. §§ 825.300(c), 825.301, and 825.305(c).

To: Jennifer Tapscott

 

 

We have reviewed your request for leave under the FMLA and any supporting documentation that you have provided.
We received your most recent information on _ 3/29/2016 and decided:

Y__ Your FMLA leave request is approved. All leave taken for this reason will be designated as FMLA leave.

The FMLA requires that you notify us as soon as practicable if dates of scheduled leave change or are extended, or were
initially unknown. Based on the information you have provided to date, we are providing the following information about the
amount of time that will be counted against your leave entitlement:

V __ Provided there is no deviation from your anticipated leave schedule, the following number of hours, days, or weeks will be
counted against your leave entitlement: up to 12 weeks

Because the leave you will need will be unscheduled, it is not possible to provide the hours, days, or weeks that will be counted
against your FMLA entitlement at this time. You have the right to request this information once in a 30-day period (if leave
was taken in the 30-day period).

Please be advised (check if applicable):

You have requested to use paid leave during your FMLA leave. Any paid leave taken for this reason will count against your
FMLA leave entitlement.

We are requiring you to substitute or use paid leave during your FMLA leave.
¥ You will be required to present a fitness-for-duty certificate to be restored to employment. If such certification is not timely

received, your return to work may be delayed until certification is provided. A list of the essential functions of your position
___is_” is not attached. If attached, the fitness-for-duty certification must address your ability to perform these functions.

 

Additional information is needed to determine if your FMLA leave request can be approved:

The certification you have provided is not complete and sufficient to determine whether the FMLA applies to your leave

request. You must provide the following information no later than , unless it is not
(Provide at least seven calendar days)

practicable under the particular circumstances despite your diligent good faith efforts, or your leave may be denied.

 

 

(Specify information needed to make the certification complete and sufficient)

 

We are exercising our right to have you obtain a second or third opinion medical certification at our expense, and we will
provide further details at a later time.

Your FMLA Leave request is Not Approved.
The FMLA does not apply to your leave request,
You have exhausted your FMLA leave entitlement in the applicable 12-month period.

 

PAPERWORK REDUCTION ACT NOTICE AND PUBLIC BURDEN STATEMENT
It is mandatory for employers to inform employees in writing whether leave requested under the FMLA has been determined to be covered under the FMLA. 29 U.S.C.
§ 2617, 29 C.F.R. §$§ 825.300(d), (e). It is mandatory for employers to retain a copy of this disclosure in their records for three years. 29 U.S.C. § 2616; 29C.F.R. §
825.500. Persons are not required to respond to this collection of information unless it displays a currently valid OMB control number. The Department of Labor
estimates that it will take an average of 10 — 30 minutes for respondents to complete this collection of information, inc] uding the time for reviewing instructions,
searching existing data sources, gathering and maintaining the data needed, and completing and reviewing the collection of information. If you have any comments
regarding this burden estimate or any other aspect of this collection information, including suggestions for reducing this burden, send them to the Administrator, Wage
and Hour Division, U.S. Department of Labor, Room $-3502, 200 Constitution Ave., NW, Washington, DC 20210, DO NOT SEND THE COMPLETED FORM
TO THE WAGE AND HOUR DIVISION.

Form WH-382 January 2009
 

Case 1:19-cv-00214-AJ Document 20-4 Filed 02/18/20 Page 21 of 20

 

SENDER: COMPLETE THIS SECTION

& Complete items 1, 2, and 3. Also complete
item 4 if Restricted Delivery Is desired.

B Print your name and address on the reverse
so that we can return the card to you.

m Attach this card to the back of the mailpiece,

(Printed Name)

Sha (re sy

   

 

COMPLETE THIS SECTION ON DELIVERY

  
 
 
   

 

Chcent

C1 Addressee
CG. Date of Delivery

Y-tri/

 

or on the front if space permits.
1, Article Addressed to: if YES, enter delivery address below:

Jennibuer Topstot+

 

D. Is delivery address different from item 1? Cl Yes

CI No

 

 

iT BHrowsy tii RA

 

QO
ate : ~, 3. Service Type
Quy Bor NCAA , Certified Mail@ 1 Priority Mail Express™

Ny ran O Registered eturn Receipt for Merchandise

C1 Insured Mail © Collect on Delivery

 

"\ q
OD ros 4. Restricted Delivery? (Extra Fee)

 

 

 

 

 

C1 Yes
2. Article Number a a ies es leeches an a
Pe adh 702 0470 O000 3030 9156
. PS Form 3811, July 2013 Domestic Return Receipt

|

     
 

U.S. Postal Service:
CERTIFIED MAIL, RECEIPT

(Domestic Mail Only; No Insurance Coverage Provided)

 
   

 
 

For delivery information visit our website at www. ine ak fale

ey fia fe
2, _ L gL

    
   

 

Postage | $

 

Certified Fee

 

Return Receipt Fee
(Endorsement Required) Here

Restricted Delivery Fee
(Endorsement Required)

 

 

Total Postage & Fees | §

 

 

 

 

Sent To

  
  

sera Sor TA Sc Ort

  
 

?Ole 0470 O000 3030 4158

 

 

 

    

PS Form 3800, August 2006 See Reverse for Instructions

  
 

Case 1:19-cv-00314-, Aq, P cument 2¢ 20- Ae, ‘Filed 02/18/20 _ Page : 22 of 26

i atari 4
@ Lerayat ME. Pde Waser, ATI PL da, Vette beams NUON Ed
fachis A, Blewembery. LOL, tC OhaG SAPS BevTaE. CME ME SS
Pat VER Pate harwoe le Maxtt ¢ NOME bbe
it a v 1 | i Capa Laberek oN AL

Bik Ad Sbovere 1 NE
MECHSE SS HON AT ASSERT AT EC

03/04/2016
Jennifer Tapscott
173 Beauty Hill Road
Center Barnstead, Ne 93225
Patient Name: Mepscort fennitor
To Whom ft May Concern:

Jenner Tapscottis under our medical care and may return to work of O5/ 15-2016 without restrictions

en

if YOu need ary further infarmation, please contact our office

ata

Jeffrey Segil. M.D
Dover Women's Health
603-742-2424

cc.
enc:

AMP feta Namen eras Maver STP Waste . t sebatees

 
Case 1:19-cv-00214-AJ Document 20-4 Filed 02/18/20 Page 23 of 26

  

“MORE FOR YOURIDOLLAR” J

 

EXECUTIVE OFFICES
875 EAST STREET
TEWKSBURY, MASSACHUSETTS 01876-1495

978-851-8000

May 26, 2016

Jennifer Tapscott
173 Beauty Hill Road
Center Barnstead, NH 03225

Dear Jennifer,
We are in receipt of your recent doctor's note stating you will be out on leave again. Enclosed is the

designation notice that identifies the status of your request as well as other matters related to your

leave, such as your leave schedule and any required Return to Work Certification. Please read the
Notice carefully.

If you have questions about this, please contact me at 978-640-8352.

Kind Regards,

 

Benefits Manager

Cc: Mr. Labatte
Store Director, #36

Enclosures
Case 1:19-cv-00214-AJ Document 20-4 Filed 02/18/20 Page 24 of 26

Designation Notice U.S. Department of Labor “WHE
(Family and Medical Leave Act) Weg ene Hour Division ae eee

OMB Control Number: 1235-0003

Expires: 5/31/2018

protected and the employer must inform the employee of the
LA leave entitlement. In order to determine whether leave is covered under the FMLA, the
ation. If the certification is incomplete or insufficient, the employer must state in writing what
omplete and sufficient, While use of this form by employers is optional, a fully completed Form
h the written information required by 29 C.F.R. §§ 825.300(c), 825.301, and 825.305(c),

Leave covered under the Family and Medical Leave Act (FMLA) must be designated as FMLA-
amount of leave that will be counted against the employee's FM
employer may request that the leave be supported by a certific
additional information is necessary to make the certification ¢
WH-382 provides an easy method of providing employees wit

To: Jennifer Tapscott
Date. 05/26/2016

We have reviewed your request for leave under the FMLA and any supporting documentation that you have provided.
We received your most recent information on _May 26, 2016 and decided:

’__ Your FMLA leave request is approved. All leave taken for this reason will be designated as FMLA leave.

The FMLA requires that you notify us as soon as practicable if dates of scheduled leave change or are extended, or were
initially unknown. Based on the information you have provided to date, we are providing the following information about the
amount of time that will be counted against your leave entitlement:

v Provided there is no deviation from your anticipated leave schedule, the following number of hours, days, or weeks will be
counted against your leave entitlement: up to 5 weeks

Because the leave you will need will be unscheduled, it is not possible to provide the hours, days, or weeks that will be counted

against your FMLA entitlement at this time, You have the right to request this information once in a 30-day period (if leave
was taken in the 30-day period).

Please be advised (check if applicable);

You have requested to use paid leave during your FMLA leave. Any paid leave taken for this reason will count against your
FMLA leave entitlement.

We are requiring you to substitute or use paid leave during your FMLA leave.
Y You will be required to present a fitness-for-duty certificate to be restored to employment. If such certification is not timely

received, your return to work may be delayed until certification is provided. A list of the essential functions of your position
___is_Y_ is not attached. If attached, the fitness-for-duty certification must address your ability to perform these functions.

 

Additional information is needed to determine if your FMLA leave request can be approved:

The certification you have provided is not complete and sufficient to determine whether the FMLA applies to your leave

request. You must provide the following information no later than , unless it is not

 

, (Provide at least seven calendar days)
practicable under the particular circumstances despite your diligent good faith efforts, or your leave may be denied.

 

(Specify information needed to make the certification complete and sufficient)

 

We are exercising our right to have you obtain a second or third opinion medical certification at our expense, and we will
provide further details at a later time.

Your FMLA Leave request is Not Approved.

The FMLA does not apply to your leave request.

You have exhausted your FMLA leave entitlement in the applicable 12-month period.

 

PAPERWORK REDUCTION ACT NOTICE AND PUBLIC BURDEN STATEMENT
It is mandatory for employers to inform employees in writing whether leave requested under the FMLA has been determined to be covered under the FMLA. 29 U.S.C.
$2617; 29 C_FLR. §§ 825.300(d), (e). It is mandatory for employers to retain a copy of this disclosure in their records for three years. 29U S.C §2616,29C FR. §
825.500. Persons are not required to respond to this collection of information unless it displays a currently valid OMB control number. The Department of Labor
estimates that it will take an average of 10 — 30 minutes for respondents to complete this collection of information, including the time for reviewing instructions,
searching existing data sources, gathering and maintaining the data needed, and completing and reviewing the collection of information. If you have any comments
regarding this burden estimate or any other aspect of this collection information, including suggestions for reducing this burden, send them to the Administrator, Wage

and Hour Division, U.S. Department of Labor, Room $-3502, 200 Constitution Ave., NW, Washington, DC 20210. DO NOT SEND THE COMPLETED FORM
TO THE WAGE AND HOUR DIVISION.

Form WH-382 January 2009

 
 

 

Case 1:19-cv-00214-AJ _ Docu

SENDER: COMPLETE THIS SECTION

@ Complete items 1, 2, and 3. Also complete
item 4 if Restricted Delivery is desired.

@ Print your name and address on the reverse
so that we can return the card to you.

@ Attach this card to the back of the mailpiece,
or on the front if space permits.

COMPLETE THIS SECTION ON DELIVERY

A. Signature

X

L AAA

5 AS

age 25 of 26

      
 

Agent
‘Addressee

 

EB Received by (Printed Name)

 

AWM

dey “Chperad aye

 

D. Is delivery address aiffereht from item 17

 

1. Article Ackipssed to:

jenniter TAgsestr
nm Lee

ANAL Qc .
Bor WHOA, NX
032.95

If YES, enter delivery address below:

 

 

be

 

 

3. Se ns
Gertified Mail®
DD Registered
0 Insured Mail

4, Restricted Delivery? = Fee)

0 Pp

 

lty Mail Express™
Return Recelpt for Merchandise
OO Collect on Delivery

Yes.

 

2, Article Number
(Transfer from service label)

; PS Form 3811, July 2013

U.S. Postal Service.

“7012 0470 0000 3029 27b4

Domestic Return Receipt

CERTIFIED MAIL... RECEIPT

(Domestic Mail Only: No insurance Coverage Provided)

For delivery information visit our bias at WWW.USps.coms

 

 

Postage | $

 

Certified Fee

 

Retum Receipt Fee
(Endorsement Required)

Restricted Delivery Fee
(Endorsement Required)

 

 

 

 

$

Total Postage & Fees

 

 

 

7O1e O470 0000 3029 2764

 

PS Form 3800, August 2006

 

 

See Reverse for Instructions
fee er EI

 

Case 1:19-cv-OG@finey/M. Sigii Wh D5 (RAO.O.GFiled 02/1 SPER TaMartingc ain QuP.H.

 

 

Anna M. DeYoung, M.D., F.A.C.O.G. June Dysinger, C.N.M.,M.P.H.
Julie A. Bleyenberg, D.O., FACOG: Christine L. Brant, C.N.M.,M.S.N.
1) O V E R Lisa Jaramillo-Husted, C.N.M., MLS.N,
W O ME N S Traci Labreck, C.N.M.
H E A L ] H Rachel Mergen, C.N.M.
PROFESSIONAL ASSOCIATION
06/15/2016

Jennifer Tapscott

173 Beauty Hill Road
Center Barnstead, NH 03225

Patient Name: 7apscott, Jennifer
To Whom It May Concern:

Jennifer Tapscott is under our medical care and may return to work on 06/22/2016 without restrictions.

If you need any further information, please contact our office.

cc.
enc:

 

A A ee be TA eres n

ws Daver. NH 03820 - Telephone (603) 742-2424 - Fax (603) 742-1763
